Exhibit 12.1 Quotient Limited Statement of Computation of Ration of Earnings to Combined Fixed Charges and Preferred Stock Dividends The following table sets forth the calculation of our fixed charges and preferred stock dividends for the years ended March 31, 2016, 2015, 2014, 2013 and 2012. Year ended March 31, (Expressed in thousands of U.S. Dollars) Fixed charges Interest expense: Interest on debt and finance leases $ Amortization of deferred funding costs 55 55 Accrued preference share dividends — — — Interest expense $ Interest element of operating leases Total fixed charges $ Preferred Stock Dividends — Combined fixed charges and preferred stock dividends $ We have incurred losses in each of the five years concerned and thus our earnings were insufficient to cover the combined fixed charges by $638,000 in the year ended March 31, 2012, $592,000 in the year ended March 31, 2013, $1.8 million in the year ended March 31, 2014, $3.5 million in the year ended March 31, 2015, $6.1 million in the year ended March 31, 2016 and $12.6 million in aggregate over the five year period.
